                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

United States of America,
                                           Case No.: 20-20096
                Plaintiff,                 Honorable Robert H. Cleland

v.

Michael Lamont Knott, Sr.,

                Defendant.


            Stipulated Preliminary Order of Forfeiture


      Plaintiff, by and through its undersigned attorney, together with

the Defendant, Michael Lamont Knott, Sr., by and through his attorney,

Marshall Goldberg, (collectively, the Parties), submit this Stipulated

Preliminary Order of Forfeiture to the Court for immediate entry. The

Parties stipulate and agree to the following:

     Plaintiff, the United States of America (United States), filed an

Indictment on or about February 19, 2020, which charged Defendant

Michael Lamont Knott, Sr. (Defendant) in Count One with Possession

with Intent to Distribute Cocaine in violation of 21 U.S.C. §§

841(a)(1),(b)(1)(B)(ii); and in Count Two with Felon in Possession of a
Firearm in violation of 18 U.S.C. § 922(g)(1). (ECF No. 1, PageID.1-2).

     The Indictment contains a Forfeiture Allegation. The Forfeiture

Allegation provides notice that, upon conviction of the violation of 21

U.S.C. §§ 841(a)(1),(b)(1)(B)(ii) set forth in the Indictment, the

Defendant shall forfeit to the United States, pursuant to 21 U.S.C. §

853, and 28 U.S.C. § 2461(c), any property constituting, or derived from,

proceeds obtained, directly or indirectly, as a result of such violations,

and any property used, or intended to be used, in any manner or part, to

commit or to facilitate the commission of such violations, including

$79,118.00 in U.S. Currency seized on June 20, 2018, with Asset ID 18-

ATF-022833.

     On or about September 1, 2020, Defendant entered into a Rule 11

Plea Agreement (Rule 11) in which he agreed to enter a plea of guilty to

Counts One and Two of the Indictment, which charges him with

possession with intent to distribute cocaine, and felon in possession of a

firearm in violation of 21 U.S.C. §§ 841(a)(1),(b)(1)(B)(ii) and 18 U.S.C. §

922(g)(1). (ECF No. 15, PageID.53). In his Rule 11 in regard to

forfeiture, Defendant agreed to forfeit to the United States, pursuant to

21 U.S.C. § 853 with 28 U.S.C. § 2461(c), any property constituting or
                                       2
derived from any proceeds obtained, directly or indirectly, as a result of

his violations, and any property used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of, his

violations, including, but not limited to $79,118.00 in U.S. Currency

seized on June 20, 2018, with Asset ID 18-ATF-022833.

(hereinafter, the “Subject Currency”).

     Defendant agreed to the entry of one or more orders of forfeiture,

including a Preliminary Order of Forfeiture, incorporating the forfeiture

of the above referenced property following Defendant’s guilty plea, upon

application by the United States as mandated by Fed.R.Crim.P. 32.2.

Defendant agreed that the forfeiture order shall become final as to

Defendant at the time entered by the Court.

     Defendant waived his right to have a jury determine the

forfeitability of the Subject Currency, as provided by Rule 32.2(b)(5) of

the Federal Rules of Criminal Procedure.

     Defendant waived the requirements of Fed.R.Crim.P. 32.2(a) and

43(a) regarding notice of the forfeiture in the charging instrument,

pronouncement of the forfeiture at sentencing, and incorporation of the

forfeiture in the judgment.

                                      3
     Defendant acknowledged that he understands that the forfeiture

of assets may be part of his sentence in this case, and waived his right

to challenge any failure by the Court to advise him of his rights with

respect to forfeiture pursuant to Fed.R.Crim.P. 11(b)(l)(J).

     Defendant further agreed to hold the United States, the federal

and local agents working on this matter, their agents and employees,

harmless from any claims whatsoever in connection with the seizure

and forfeiture of the Subject Property.

     In entering into his Rule 11 with respect to forfeiture, Defendant

knowingly, voluntarily, and intelligently waived any Double Jeopardy

challenge or other challenge to the above-described forfeiture based

upon the Excessive Fines Clause of the Eighth Amendment to the

United States Constitution.

     Based on the Rule 11, this Stipulation, and other information in the

record, and pursuant to 21 U.S.C. § 853 and 28 U.S.C. § 2461(c) and

Federal Rule of Criminal Procedure 32.2, IT IS HEREBY ORDERED

THAT:

     1. Any and all interest of Defendant in:

           $79,118.00 in U.S. Currency seized on June 20, 2018, with
                                     4
           Asset ID 18-ATF-022833

(hereinafter, the “Subject Currency”), IS HEREBY FORFEITED to

the United States for disposition in accordance with law, and any right,

title or interest of Defendant Michael Lamont Knott, Sr., and any right,

title or interest that his heirs, successors, or assigns have or may have

in said property IS HEREBY AND FOREVER EXTINGUISHED.

     2. Upon entry of this Stipulated Preliminary Order of Forfeiture,

the United States Attorney General or his designee is authorized to

commence any applicable proceeding to comply with the statutes

governing third-party rights, including giving notice of this Order.

     3. Pursuant to 21 U.S.C. § 853(n), Fed. R. Crim. P 32.2(b)(6) and

Rule G(6) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions, the United States shall publish notice of

this Preliminary Order of Forfeiture utilizing the internet site,

www.forfeiture.gov, for at least thirty consecutive days. The government

shall also send notice to any person who appears to be a potential

claimant with standing to contest the forfeiture in the ancillary

proceeding. The notice shall direct that any person asserting a legal

interest in the Subject Currency, other than Defendant Michael Lamont
                                      5
Knott, Sr., may file a petition with the Court within thirty (30) days of

the final publication of notice or of receipt of actual notice, whichever is

earlier. The petition shall be for a hearing before the Court alone,

without a jury and in accordance with 21 U.S.C. § 853(n), to adjudicate

the validity of the petitioner’s alleged interest in the Subject Currency.

The petition must be signed by the petitioner under penalty of perjury

and must set forth the nature and extent of the petitioner’s alleged

right, title, or interest in the Subject Currency, the time and

circumstances of the petitioner’s acquisition of the right, title, or

interest in the Subject Currency, any additional facts supporting the

petitioner’s claim, and the relief sought.

     4. After the disposition of any motion filed under Federal Rule of

Criminal Procedure 32.2(c)(1)(A), and before a hearing on any ancillary

petition, the United States may conduct discovery in accordance with

the Federal Rules of Civil Procedure upon a showing that such

discovery is necessary or desirable to resolve factual issues in the

ancillary proceeding.

     5. Pursuant to Fed.R.Crim.P. 32.2, this Stipulated Preliminary

Order of Forfeiture shall become the Final Order of Forfeiture at the
                                       6
time Defendant Michael Lamont Knott, Sr. is sentenced, and shall be

made part of the sentence and included in the Judgment.

     5. The Court shall retain jurisdiction to enforce this Order and to

amend it as necessary pursuant to Fed. R. Crim. P. 32.2(e)(2)(A).



Agreed as to form and substance:

SAIMA S. MOHSIN
Acting United States Attorney

s/Paul A. Kuebler               s/Marshall Goldberg (with consent)
PAUL A. KUEBLER                 MARSHALL GOLDBERG
Assistant U.S. Attorney         Attorney for Michael Lamont Knott, Sr.
211 W. Fort Street, Ste. 2001   615 Griswold St Ste 1120
Detroit, MI 48226               Detroit, MI 48226-3998
(313) 226-9641                  (313) 962-4090
Email: paul.kuebler@usdoj.gov   megoldberg2003@yahoo.com
(NY 4268561)                    (P35788)
Dated: July 13, 2021            Dated: July 13, 2021



*******************************************

IT IS SO ORDERED.
                                   _s/Robert H. Cleland
Dated: July 14, 2021               Hon. Robert H. Cleland
                                   United States District Judge




                                    7
